     8:19-cr-00284-JFB-MDN Doc # 73 Filed: 01/04/21 Page 1 of 1 - Page ID # 269




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                       )          8:19CR284
                                                )
                      Plaintiff,                )          ORDER
                                                )
v.                                              )
                                                )
KODY DELEON,                                    )
                                                )
                      Defendant.                )


        This matter is before the Court on Defendant’s Unopposed Motion to Extend Self-

Surrender Date, ECF No. 72.

        IT IS ORDERED:

        1. The Defendant’s Unopposed Motion to Extend Self-Surrender Date, ECF No. 72, is

           granted; and

        2. The Defendant Kody Deleon will surrender to the institution designated by the Bureau

           of Prisons before 2:00 p.m. on March 11, 2021.



        Dated this 4th day of January 2021.



                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge
